Citation Nr: 1814281	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  10-40 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss since April 21, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A Board hearing was held before the undersigned in June 2017.  The issue was previously remanded in August 2013 and June 2017.


FINDING OF FACT

Since April 21, 2016, the Veteran's bilateral hearing loss was not manifested by worse than Level II hearing in the right or left ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss since April 21, 2016 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran contends that his bilateral hearing warrants a compensable rating.  As was discussed in the prior Board decisions, which denied entitlement to a compensable rating prior to April 21, 2016, the Veteran has reported that he cannot hear all words spoken in conversations or in dialogue while he is watching television, and that he must use hearing aids to adequately function.  At his February 2013 Board hearing, the Veteran stated that his hearing loss disability could create a safety issue for him at his job working with machinery, but because of his high level of experience he is able to monitor the machinery himself even without hearing what others are saying and that when new machinery is brought in, he is able to examine and read about it as a means to learning without relying on hearing.  Notably, however, in September 2017, the Veteran wrote that he has almost caught his fingers in machinery at work due to being unable to hear well, and that difficulty hearing has made aspects of his job more difficult.  He also wrote that he had stopped using his hearing aids because they caused an echo and gave him headaches.

The Veteran has submitted numerous letters from his family members and colleagues discussing the impact that his hearing loss has had on his life.  They wrote that they have to speak loudly and repeat themselves while talking to the Veteran and that he watches television with the volume very loud.  His colleagues have written that the Veteran has some difficulty being able to identify what is broken in a machine, as this can often be identified by sound, and therefore performing his work takes him longer, or he needs to ask for help to do it.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  A separate table, Table VIA, is available for evaluation of exceptional patterns of hearing impairment; however, as the Veteran has not at any time been shown to have an exceptional pattern pursuant to 38 C.F.R. § 4.86(a), this criteria will not be further discussed.  38 C.F.R. § 4.86.

The Board has reviewed all of the evidence of record, but finds that the Veteran's hearing test results preponderate against assigning a compensable rating since April 21, 2016.  The Board's prior June 2017 decision considered the Veteran's January 2012 and April 205 VA examinations and found that the test results showed that a compensable rating was not warranted for the period from January 17, 2012 to April 20, 2016.

The issue was remanded in June 2017, because the Veteran reported to his treating physician on April 21, 2016 that he had markedly decreased hearing in his left ear since February 2016.

The Veteran attended a VA examination in December 2017.  The Veteran reported having some difficulties hearing conversational speech, especially when communicating in noisy environments.  Hearing loss testing found average puretone thresholds of 56 Hertz in the right ear and 54 Hertz in the left ear.  Speech discrimination scores were 90 percent in both ears.  Applying the findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears, which warrants a noncompensable rating.  38 C.F.R. § 4.85.  There are no other medical records from the period since April 21, 2016 indicating any more severe hearing loss which would allow for any higher rating.

The Veteran has argued that the audiological examinations he has received are not representative of real-life hearing situations, because it is in a sterile environment and the speech recognition test allows periods of quiet between each word.  The Board has considered the Veteran's complaints regarding the impact of hearing loss on his daily life and how this differs from a medical testing environment, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  Such testing must be performed by a licensed audiologist and within clear guidelines set out under 38 C.F.R. § 4.85.  

The functional effects of hearing loss on the Veteran's daily life activities and occupational functioning have been discussed by the Veteran at his VA examination, the February 2013 Board hearing, and in the written submissions sent in by the Veteran, his colleagues, and his family members.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran is noted to have reported difficulty hearing conversation, the television, machinery noises at work, and other sounds; however, this is reflective of the types of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.).  Accordingly, the examination of record is sufficiently in compliance with the provisions of VA regulations, and it is afforded great probative value in determining the Veteran's level of hearing impairment.

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss has not warranted a compensable rating at any time since April 21, 2016.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; the preponderance of the evidence is against the Veteran's claim, and the doctrine is not applicable.  38 U.S.C. § 5107(b).

As a final matter, the Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Although the Veteran has not argued that an extraschedular rating is warranted with regard to the current stage being decided, in June 2014, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) regarding the noncompensable rating assigned for the period prior to January 17, 2012 and argued that he should be afforded an extraschedular rating because he was dependent on hearing aids, and without them, his hearing loss would have a significant effect on his occupation.  In a September 2014 Memorandum Decision, the Court upheld the Board's decision, stating that the ameliorative effects of medication or assistive devices such as hearing aids can be taken into consideration in an extraschedular context.  Jones v. Shinseki, 26 Vet.App. 56, 63 (2012).  The effect of the Veteran's hearing aids in ameliorating the impact that his hearing loss has on his daily activities and occupation may therefore be considered when addressing the functional impact due to a hearing loss.

The Board acknowledges that a hearing loss causes the Veteran inconvenience in his daily life, but there is no competent, medical evidence of record that indicates that his hearing loss disability, which is manifested by not being able to hear conversation, televisions, and other sounds, is not fully encompassed by the rating criteria.  The Veteran has written that his hearing loss makes some tasks at work more difficult, and his colleagues have written that they notice that he sometimes cannot hear them or requires help in identifying problem sounds in their work machinery.  There is no indication, however, that the Veteran has actually been unable to perform his work tasks satisfactorily or has lost any income due to his hearing loss, nor has he had any symptoms other than decreased hearing ability which have impacted his occupational functioning.

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  Doucette, 28 Vet. App. 366 ("the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure ... an inability to hear or understand speech or to hear other sounds in various contexts ... are contemplated by the schedular rating criteria"). 

The Veteran has not asserted, and the evidence of record does not suggest, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for referral of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Entitlement to a compensable rating for a bilateral hearing loss since April 21, 2016 is denied.


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


